PER CURIAM.
The plaintiff below, Claudio Lisman, appeals from a final order granting the defendants’ motion to dismiss his operative complaint with prejudice.1 Although we *235find no merit in the plaintiffs argument regarding the dismissal of the operative complaint, based on the defendants’ proper confession of error, we reverse the portion of the order dismissing with prejudice the plaintiffs counts for breach of contract, breach of fiduciary duty, conversion, and unjust enrichment, and remand for the entry of an order allowing the plaintiff to amend these counts.
Affirmed in part; reversed in part; and remanded with instructions.

. The plaintiff’s operative complaint included five counts—breach of contract, breach of fiduciary duty, conversion, unjust enrichment, and fraud. The plaintiff, however, is not appealing the dismissal of the fraud count. Thus, this opinion relates solely to the four other counts.